Citation Nr: 1645171	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, from April 15, 2010, the Veteran is service-connected for a psychiatric disorder at 30 percent; hearing loss at 20 percent disabling; a left hip disability at 20 percent disabling; tinnitus at 10 percent; a left AC joint disability at 10 percent; and a pilonidal cyst at zero percent; for a combined rating of 60 percent.   Pursuant to 38 C.F.R. § 4.16 (a), for the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  Unfortunately, as there is not a common etiology for the Veteran's disabilities, he does not presently meet the schedular criteria.

However, the RO granted service connection for an acquired psychiatric disorder as 30 percent disabling by a January 2016 rating decision.  In September 2016, the Veteran, through his attorney, submitted a Notice of Disagreement with the disability rating and the effective date.  It does not appear that a Statement of the Case (SOC) has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, this issue should be certified to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating and earlier effective date for an acquired psychiatric disorder.  A hypothetical grant of the higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage.  One of the disabilities that the Veteran contends makes him unable to secure substantially gainful employment is the psychiatric disorder.  See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. at 183   (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris at 183 (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

2.  The pending claim of entitlement to a TDIU is inextricably intertwined with the increased rating and earlier effective date issues being remanded herein.  As such, consideration of these issues must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  If applicable, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




